 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.1 Filed 09/09/21 Page 1 of 13

IS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATESOF AMERICA Case: 2:21-cr-20571
Judge: Michelson, Laurie J.
Plaintiff, MJ: Patti, Anthony P.

Filed: 09-09-2021 At 03:16 PM

y IND! USA VS PATEL (DP)

ANKIT PATEL, VIO: 18 U.S.C. § 371
42 U.S.C. § 1320a-7b
Defendant. 18 U.S.C. § 2
/ 18 U.S.C. § 982

 

INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS
At all times relevant to this Indictment:
The Medicare Program

1. The Medicare program (““Medicare’’) was a federal health care program
providing benefits to persons who were 65 years of age or older or disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and
Human Services. Individuals who received benefits under Medicare were referred

to as Medicare “beneficiaries.”

 
 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.2 Filed 09/09/21 Page 2 of 13

2. Medicare was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b), and a “Federal health care program,” as defined
by Title 42, United States Code, Section 1320a-7b(f).

3. Medicare covered different types of benefits and was separated into
different program “parts.” “Part A” of the Medicare program covered certain
eligible home health care costs for medical services provided by a home health
agency (“HHA”), also referred to as a “provider,” to persons who already qualified
for Medicare and who additionally required home health services because of an
illness or disability that caused them to be homebound.

4. National Government Services was the CMS intermediary for Medicare
Part A in the state of Michigan starting in or around May 2015. AdvanceMed (now
known as “CoventBridge”) was the Zone Program Integrity Contractor (“ZPIC”),
meaning the Medicare contractor charged with investigating fraud, waste, and abuse.

5. By becoming a participating provider in Medicare, enrolled providers
agreed to abide by the policies and procedures, rules, and regulations governing
reimbursement, and furthermore, certified that they would not knowingly present, or
cause to be presented, false and fraudulent claims. In order to recetve Medicare
funds, enrolled providers, together with their authorized agents, employees, and

contractors, were required to abide by all of the provisions of the Social Security

 
 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.3 Filed 09/09/21 Page 3 of 13

Act, the regulations promulgated under the Act, and applicable policies, procedures,
rules, and regulations issued by CMS and its authorized agents and contractors.

6. Upon certification, the medical provider, whether a clinic, a HHA, or
an individual, was assigned a provider identification number for Medicare billing
purposes (referred to as an “NPI’”’). When the medical provider rendered a service,
the provider submitted a claim for reimbursement to the Medicare contractor or
carrier that included the NPI assigned to that medical provider.

7. In order to receive reimbursement for a covered service from Medicare,
a provider was required to submit a claim, either electronically or using a form (e.g.,
a CMS-1500 form or UB-92) containing the required information appropriately
identifying the provider, patient, and services rendered.

8. Health care providers were given, and provided with online access to,
Medicare manuals and services bulletins describing proper billing procedures and
billing rules and regulations. Providers could only submit claims to Medicare for
services they rendered, and providers were required to maintain patient records to
verify that the services were provided as described on the claim form. These records
were required to be sufficient to permit Medicare, through its contractors, to review
the appropriateness of Medicare payments made to the health care provider.

9. Medicare only covered services that were both medically necessary and

rendered.

 
 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.4 Filed 09/09/21 Page 4 of 13

10. Medicare only covered home health services, if, on the claimed dates
of service:

a. the Medicare beneficiary was under the care of a doctor and
recelving services under a plan of care established and reviewed regularly by
a doctor;

b. the Medicare beneficiary needed, and a doctor certified that the
beneficiary needed, one or more of the following: (i) Intermittent skilled
nursing care; (ii) Physical therapy; (iii) Speech-language pathology services;
or (iv) Continued occupational therapy;

c. the HHA must have been approved by Medicare (Medicare-
certified); and

d. the Medicare beneficiary was homebound, and a doctor certified
that the Medicare beneficiary was homebound.

Federal Anti-Kickback Statute Compliance
11. Asa requirement to enroll as a Medicare provider, Medicare required
providers to agree to abide by Medicare laws, regulations, and program instructions.
Medicare further required providers to certify that they understood that a payment
of a claim by Medicare was conditioned upon the claim and the underlying

transaction complying with these laws, regulations, and program instructions,

 
 

 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.5 Filed 09/09/21 Page 5 of 13

including the Federal Anti-Kickback Statute. Accordingly, Medicare would not pay
claims procured through kickbacks and bribes.
The Relevant Home Health Agency

12. Perfect Home Health Care Services, LLC (“Perfect”) was a Michigan
company doing business at 31700 West 13 Mile Road, Suite 110, Farmington Hills,
Michigan 48334. Perfect was enrolled as a participating Medicare provider and
submitted claims to Medicare. Perfect was a home health agency that purportedly
provided in-home physical therapy and skilled nursing services to patients.

The Defendant and Related Individuals

13. Defendant ANKIT PATEL was a resident of Oakland County,
Michigan, and owned and operated Perfect.

14. Assayyid Yufenu was a resident of Oakland County, Michigan, and was
a patient recruiter for Perfect.

15. Individual 1 was a resident of Macomb County, Michigan, and was a
patient recruiter for Perfect.

Count 1
Conspiracy to Pay and Receive Health Care Kickbacks
(18 U.S.C. § 371)
16. Paragraphs | through 15 of the General Allegations section of this

Indictment are re-alleged and incorporated by reference as though fully set forth

herein.

 
 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.6 Filed 09/09/21 Page 6 of 13

17. From at least in or around July 2016, and continuing through in or
around February 2021, the exact dates being unknown, in Oakland County, in the
Eastern District of Michigan, and elsewhere, ANKIT PATEL, Assayyid Yufenu,
Individual 1 did knowingly and willfully conspire and agree with each other and
others, known and unknown, to commit certain offenses against the United States,
that is,

a. to violate Title 42, United States Code, Section 1320a-7b(b)(1)(A), by
soliciting and receiving any remuneration (including any kickback,
bribe, and rebate) directly and indirectly, overtly and covertly, in cash
and in kind, in return for referring an individual to a person for the
furnishing and arranging for the furnishing of any item and service for
which payment may be made in whole and in part by Medicare, a
Federal health care program as defined in Title 18, United States Code,
Section 24(b); and

b. to violate Title 42, United States Code, Section 1320a-7b(b)(2)(A), by
offering and paying any remuneration (including any kickback, bribe,
and rebate) directly and indirectly, overtly and covertly, in cash and in
kind in return for referring an individual to a person for the furnishing
and arranging for the furnishing of any item and service for which

payment may be made in whole and in part by Medicare, a Federal

 
 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.7 Filed 09/09/21 Page 7 of 13

health care program as defined in Title 18, United States Code, Section
24(b).
Purpose of the Conspiracy

18. It was a purpose of the conspiracy for the defendant and his co-
conspirators to unjustly enrich themselves by: (1) offering, paying, soliciting, and
receiving kickbacks and bribes in return for Medicare beneficiary referrals; and (2)
submitting and causing the submission of claims to Medicare for purported home
health services provided to those recruited Medicare beneficiaries.

Manner and Means of the Conspiracy —

19. The manner and means by which the defendant and his co-conspirators
sought to accomplish the objects and purpose of the conspiracy included, among
other things, the following:

20. ANKIT PATEL and others paid and caused the payment of illegal
kickbacks and bribes to Assayyid Yufenu, Individual 1, and others in exchange for
referring Medicare beneficiaries to Perfect, and providing Medicare beneficiary
information to PATEL that PATEL and others used to support the submission of
claims to Medicare, through Perfect, for purported home health care services.

21. ANKIT PATEL, Assayyid Yufenu, Individual 1, and others disguised

and concealed the kickbacks and bribes paid by Perfect to Assayyid Yufenu,

 
 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.8 Filed 09/09/21 Page 8 of 13

Individual 1, and others through sham contracts, false invoices, and the creation of
sham W-2 employees.

22. ANKIT PATEL paid kickbacks and bribes to Assayyid Yufenu,
Individual 1 and others from an account held by Perfect at J.P. Morgan Chase, ending
in x1800 (“Perfect Account”), in exchange for recruiting and referring Medicare
beneficiaries to Perfect.

Overt Acts

23. In furtherance of the conspiracy, and to accomplish its objects and
purpose, at least one of the conspirators committed, or caused to be committed, in
the Eastern District of Michigan, at least one of the following overt acts, among
others:

24. Onor about June 15, 2018, Yufenu sent ANKIT PATEL a text message
about receiving payment for the referral of Medicare beneficiaries to Perfect.

25. On or about June 18, 2018, ANKIT PATEL paid and caused the
payment of approximately $700 to Assayyid Yufenu, in the form of check number
0356, drawn on the Perfect Account, in exchange for referring a Medicare
beneficiary and providing Medicare beneficiary information.

26. On or about January 11, 2021, ANKIT PATEL paid and caused the
payment of approximately $350 to Individual 1, in the form of an electronic payment

via Zelle, payment ID# JPM509447232, drawn on the Perfect Account, in exchange

 
 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.9 Filed 09/09/21 Page 9 of 13

for referring a Medicare beneficiary and providing Medicare beneficiary
information.

All in violation of Title 18, United States Code, Section 371.

Counts 2-5
42 U.S.C. § 1320a-7b(b)(2)(A)—Payment of Kickbacks and Bribes in
Connection with a Federal Health Care Program

27. Paragraphs 1 through 15 and 18 through 26 of this Indictment are re-
alleged and incorporated by reference as though fully set forth herein.

28. Onor about the dates set forth below, in Oakland County, in the Eastern
District of Michigan, and elsewhere, ANKIT PATEL, did knowingly and willfully
offer and pay remuneration, that is, kickbacks and bribes, directly and indirectly,
overtly and covertly, in cash and in kind, including by check, to any person to induce
such person to refer an individual to a person for the furnishing and arranging for
the furnishing of any item and service for which payment may be made in whole and

in part under a Federal health care program, that is, Medicare, as set forth below:

Approximat ;
a : emt] Approximate

Amount

OTs Date of Pexvaatele yt
Payment

 

2 Tune 18,2018 | Check No. 0356| Yufenu | PATEL $700

 

 
 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.10 Filed 09/09/21 Page 10 of 13

 

 

 

Approximate TTT
Count Date of breve a ey a ; .
Peta Amount
3 June 25,2018 | Check No. 0359} Yufenu | PATEL $2,100
4 | March 11,2019 | Check No. 0483} Yufenu | PATEL $700
5 | January 11,2021 | Zelle PMT ID# | Individual 1) PATEL $350

 

 

 

JPM509447232

 

 

 

 

Each in violation of Title 42, United States Code, Section 1320a-7b(b)(2)(A),

and Title 18, United States Code, Section 2.

(18 U.S.C. § 982(a)(7) - Criminal Forfeiture)

FORFEITURE ALLEGATIONS

29. The allegations contained in this Indictment are incorporated by

reference as if set forth fully herein for the purpose of alleging forfeiture to the

United States of America pursuant to the provisions of Title 18, United States Code,

Section 982.

30. As aresult of the violations alleged in Counts | through 5, as set forth

in this Indictment, Defendant ANKIT PATEL shall forfeit to the United States

pursuant to Title 18, United States Code, Section 982(a)(7), any property, real or

10

 

 
 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.11 Filed 09/09/21 Page 11 of 13

personal, that constitutes or is derived, directly or indirectly, from gross proceeds
traceable to the commission of the offense, including but not limited to:
o Approximately $1,514.22 seized from JP Morgan Chase Bank account
number 3635165088 held in the name of Perfect.

31. Money Judgment: Such property includes, but is not limited to, a
forfeiture money judgment against Defendant ANKIT PATEL in an amount to be
determined, representing the total value of all property subject to forfeiture as a result
of his violation(s) of Title 18, United States Code, Sections 371, and Title 42 United
States Code, Section1320a, as alleged in Counts 1 through 5 of this Indictment.

32. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of the defendant:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;

c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or
e. Has been commingled with other property that cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 18, United States Code, Section 982(b), to seek to

I]

 
 

 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.12 Filed 09/09/21 Page 12 of 13

forfeit any other property of Defendant ANKIT PATEL up to the value of the
forfeitable property described above.
THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

 

SAIMA S. MOHSIN
Acting United States Attorney

REGINA R. MCCULLOUGH
Chief, Health Care Fraud Unit
Assistant United States Attorney
211 W. Fort St., Suite 2001
Detroit, MI 48226

(313) 226-9618
regina.mccullough@usdoj.gov

JOSEPH S. BEEMSTERBOER
Acting Chief

Criminal Division, Fraud Section
U.S. Department of Justice

1400 New York Avenue, N.W.
Washington, D.C. 20005

s/John J. McCormack

JOHN J. MCCORMACK

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

1400 New York Avenue, N.W.
Washington, D.C. 20005

(202) 262-7011
John.mccormack.iv@usdoj.gov

Date: September 9, 2021

12

 
 

Case 2:21-cr-20571-LJM-APP ECF No. 1, PagelD.13 Filed 09/09/21 Page 13 of 13

 

United States District Court Criminal Case Cover Sheet Case Number
Eastern District of Michigan

 

 

 

‘| NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

| LJ Yes No AUSA’s Initials:

 

 

 

 

Case Title: USA v. Ankit Patel

County where offense occurred : Oakland

Check One: Felony LIMisdemeanor [_|Petty
¥_Indictment/ | Information --- no prior complaint.
Indictment/ Information —- based upon prior complaint [Case number: }
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Judge:

 

 

Superseding to Case No:

[ ]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.
September 9, 2021 (} (~~
Date We
Joi’ J. N¥Cormack, Trial Attorney

21 West Fort Street, Detroit, Ml 48226

Phone: 202-262-7011

Fax: (313) 226-0816

E-Mail address: John.McCormack.|V@usdoj.gov
Attorney Bar #: MA 676073, NH 19569

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.

5/16

 

\

 
